MEMORANDUM2
Laura Wilde appeals pro se the district court’s dismissal without prejudice of her 42 U.S.C. § 1983 action against the State of Montana. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Upon de novo review of this 28 U.S.C. § 1915(e)(2)(B) dismissal, we conclude that the district court properly dismissed Wilde’s action against the State of Montana. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), cert. denied, 525 U.S. 1154, 119 S.Ct. 1058, 143 L.Ed.2d 63 (1999).
To the extent that Wilde appeals dismissals of claims against other entities or individuals, these claims were also properly dismissed because Wilde failed to name defendants other than the State of Montana in her amended complaint. See Fed. R.Civ.P. 10(a).
The district court did not abuse its discretion in denying Wilde’s motion for reconsideration. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.